IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF DISCIPLINE OF                         No. 83339
                     AARON A. AQUINO, BAR NO. 11772.
                                                                               FILED
                                                                                JAN 27 2022
                                                                                       A. BR
                                                                                      plot
                                            ORDER OF DISBARMENT                  EF DEPLRY CLERK


                                 This is an automatic review of a Southern Nevada Disciplinary
                     Board hearing panel's recommendation that attorney Aaron A. Aquino be
                     suspended from the practice of law for three years based on three
                     violations of RPC 1.15 (safekeeping property); two violations of RPC 1.3
                     (diligence); and one violation each of RPC 1.4 (communication), RPC 1.16
                     (declining or terminating representation), RPC 1.5 (fees), RPC 8.1 (Bar
                     admission and disciplinary matters), and RPC 8.4 (misconduct). The State
                     Bar has filed a brief opposing the panel's recommendation and instead
                     seeking disbarment. Aquino has not filed a brief.
                                 We employ a deferential standard of review with respect to the
                     hearing panel's findings of fact, SCR 105(3)(b), and thus, will not set them
                     aside unless they are clearly erroneous or not supported by substantial
                     evidence, see generally Sowers v. Forest Hill Subdivision, 129 Nev. 99, 105,
                     294 P.3d 427, 432 (2013); Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699,
                     704 (2009). In contrast, we review a disciplinary panel's conclusions of law
                     and recommended discipline de novo. SCR 105(3)(b).
                                 The State Bar has the burden of showing by clear and
                     convincing evidence that Aquino committed the violations charged. In re
                     Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995). We
                     defer to the panel's findings of fact in this matter as Aquino and the State

SUPREME COURT
                     Bar stipulated to them during the disciplinary proceedings. Based on those
     OF
   NEVADA            findings, we agree with the panel's conclusions that the State Bar
()) 1947A affgaira
                        established by clear and convincing evidence that Aquino violated the
                        above-listed rules by misappropriating approximately $700,000 in client
                        funds, failing to properly communicate with clients, and failing to respond
                        to inquiries from the State Bar.
                                     In determining whether the panel's recommended discipline is
                        appropriate, we weigh four factors: "the duty violated, the lawyer's mental
                        state, the potential or actual injury caused by the lawyer's misconduct, and
                        the existence of aggravating or mitigating factors."         In re Discipline of
                        Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008). We must ensure
                        that the discipline is sufficient to protect the public, the courts, and the legal
                        profession. See State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 224, 756
                        P.2d 464, 527-28, 535 (1988) (noting the purpose of attorney discipline).
                                     Aquino violated duties owed to his clients, to the public, and to
                        the legal profession. Because Aquino knew his accounts were out of balance,
                        misled clients regarding their funds, and could not explain how the personal
                        purchases from his accounts related to client costs, Aquino knowingly
                        violated his ethical duties. Aquino's misconduct caused injury to his clients
                        as they did not receive their funds or their lienholders were not paid. Based
                        on the most serious instance of misconduct at issue, see Standards for
                        Imposing Lawyer Sanctions, Compendium of Professional Responsibility
                        Rules and Standards 452 (Am. Bar Ass'n 2018) (The ultimate sanction
                        imposed should at least be consistent with the sanction for the most serious
                        instance of misconduct among a number of violations . . . ."), we agree with
                        the State Bar that the baseline sanction before considering aggravating and
                        mitigating circumstances is disbarment.         See id. Standard 4.11, at 455
                        (Disbarment is generally appropriate when a lawyer knowingly converts
                        client property and causes injury or potential injury to a client."). The
                        record supports the panel's findings of two aggravating circumstances (prior
SUPREME COURT
         OF
      NEVADA
                                                                2
0.11 I 947A   44MISE,
                       discipline and "the almost uniform failure to monitor what was going on
                       with [his] accounte). But to the extent the record supports the mitigating
                       circumstances found by the panel (acceptance of responsibility,
                       inexperience in the practice of law, personal and emotional problems, and
                       remorse), we conclude they do not warrant a downward deviation from
                       disbarment.
                                   Accordingly, we hereby disbar attorney Aaron A. Aquino from
                       the practice of law in Nevada. Such disbarment is irrevocable. SCR 201(1).
                       Aquino shall pay the costs of the disciplinary proceedings, including $3,000
                       under SCR 120, within 30 days from the date of this order if he has not
                       already done so. The parties shall comply with SCR 115 and 121.1.
                                   It is so ORDERED.




                                                 Parraguirr


                                                  , J.                                     , J.
                       Hardesty                                   Stiglich



                       Cadish
                             6,fic                , J.              LIZeMi.A_) , J.
                                                                  Silver

                                  Piektfay
                                        v         , J.
                       Pickering                                  Herndon



                       cc:   Chair, Southern Nevada Disciplinary Board
                             Pitaro & Fumo, Chtd.
                             Bar Counsel, State Bar of Nevada
                             Executive Director, State Bar of Nevada
SUPREME COURT                Perry Thompson, Admissions Office, U.S. Supreme Court
         OF
        NEVADA
                                                              3
(01 19.47A    etlgem

                                             •
    ,    :•